Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Since claim 1 positively recites “a unit” and “a housing”, the recitation in Claim 6 of “a sheet feeing cassette” and “an apparatus main body” renders the claim indefinite for failing to clearly define the metes and bounds of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0017614 to Cirocco et al (hereinafter Cirocco).
Cirocco discloses (Claim 1). A pair of slide rails 12 (such as shown in Fig. 2) supporting a unit 10 on inner side surfaces of a housing 14 in a drawable manner, each of the pair of slide rails 12 comprising (such as show in Figs. 1 & 7-8): a fixed rail 20 fixed on the inner side surface of the housing 14 along a draw-in direction and a draw-out direction opposite to the draw-in direction; an intermediate rail 18 engaged with the fixed rail 20 in a slidable manner along the fixed rail; and a moving rail 16 fixed on the unit 10 and engaged with the intermediate rail 18 in a slidable manner along the intermediate rail 18, wherein the intermediate rail 18 is formed to have a U-shaped cross section (such as shown in Fig. 4) including a base part 44 extending along the inner side surface of the housing and an upper edge part 40 and a lower edge part 42 respectively bent inward from an upper end and a lower end of the base part 44, and the base part 44 of the intermediate rail 18 has an extended part 66,154 formed in such a manner that the lower edge part is protruded from a front end portion of the base part 44 in the draw-out direction; (Claim 2). The pair of slide rails according to claim 1, wherein when the unit 10 is supported on the housing 14, the intermediate rail 18 is drawn out from the housing 14 by a predetermined distance along the fixed rail 20, a front end portion of the moving rail 16 in the draw-out direction is placed on an upper surface of the extended part 66,154 of the intermediate rail 18 from above, and then the moving rail 16 is pushed in the draw-in direction along the intermediate rail 18 while the intermediate rail 18 is slid in the draw-in direction along the fixed rail 20; (Claim 3). The pair of slide rails according to claim 2, wherein the upper surface of the extended part 66,154 includes an inclined surface inclined downward to the draw-out direction (such as shown in Fig. 7), and when the moving rail 16 is fitted in the intermediate rail 18 in the draw-in direction, the inclined surface guides the front end portion of the moving rail 16 in the draw-in direction to a space between the upper edge part and the lower edge part of the intermediate rail ([0086]); (Claim 4). The pair of slide rails according to claim 3, wherein the inclined surface is made of material having slidability higher than that of the extended part ([0087]: “plastic material”); (Claim 5). The pair of slide rails according to claim 1, wherein the extended part is formed by cutting out the upper edge part and the base part by a predetermined distance along the draw-out direction.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0362264 to Yamaguchi in view of Cirocco.
Yamaguchi discloses an image forming apparatus 1 comprising: a sheet feeding cassette/unit 31 in which a sheet PS is stored; an image forming part which forms an image on the sheet fed from the sheet feeding cassette 31; and the pair of slide rails 311 which supports the sheet feeding cassette 31 on an apparatus main body/housing 3 in a drawable manner.
The differences being that Yamaguchi fails to clearly disclose wherein each of the pair of slide rails 311 comprising: a fixed rail fixed on the inner side surface of the housing 3 along a draw-in direction and a draw-out direction opposite to the draw-in direction; an intermediate rail engaged with the fixed rail in a slidable manner along the fixed rail; and a moving rail fixed on the unit and engaged with the intermediate rail in a slidable manner along the intermediate rail, wherein the intermediate rail is formed to have a U-shaped cross section including a base part extending along the inner side surface of the housing and an upper edge part and a lower edge part respectively bent inward from an upper end and a lower end of the base part, and the base part of the intermediate rail has an extended part formed in such a manner that the lower edge part is protruded from a front end portion of the base part in the draw-out direction.
Cirocco discloses a pair of slide rails 12 (such as shown in Fig. 2) supporting a unit 10 on inner side surfaces of a housing 14 in a drawable manner, each of the pair of slide rails 12 comprising (such as show in Figs. 1 & 7-8): a fixed rail 20 fixed on the inner side surface of the housing 14 along a draw-in direction and a draw-out direction opposite to the draw-in direction; an intermediate rail 18 engaged with the fixed rail 20 in a slidable manner along the fixed rail; and a moving rail 16 fixed on the unit 10 and engaged with the intermediate rail 18 in a slidable manner along the intermediate rail 18, wherein the intermediate rail 18 is formed to have a U-shaped cross section (such as shown in Fig. 4) including a base part 44 extending along the inner side surface of the housing and an upper edge part 40 and a lower edge part 42 respectively bent inward from an upper end and a lower end of the base part 44, and the base part 44 of the intermediate rail 18 has an extended part 66,154 formed in such a manner that the lower edge part is protruded from a front end portion of the base part 44 in the draw-out direction.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Cirocco, to modify Yamaguchi such that each of the pair of slide rails 311 comprising: a fixed rail fixed on the inner side surface of the housing 3 along a draw-in direction and a draw-out direction opposite to the draw-in direction; an intermediate rail engaged with the fixed rail in a slidable manner along the fixed rail; and a moving rail fixed on the unit and engaged with the intermediate rail in a slidable manner along the intermediate rail, wherein the intermediate rail is formed to have a U-shaped cross section including a base part extending along the inner side surface of the housing and an upper edge part and a lower edge part respectively bent inward from an upper end and a lower end of the base part, and the base part of the intermediate rail has an extended part formed in such a manner that the lower edge part is protruded from a front end portion of the base part in the draw-out direction in order to increase the overall versatility of the slide rails.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
November 5, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637